Title: To James Madison from Thomas Jefferson, 29 June 1793
From: Jefferson, Thomas
To: Madison, James


June 29. 1793.
I wrote you on the 23d. and yesterday I received yours of the 17th. which was the more welcome as it acknoleged mine of the 9th. about the safety of which I was anxious. I now risk some other papers, the sequel of those conveyed in that. The result I know not. We are sending a courier to Madrid to make a last effort for the preservation of honorable peace. The affairs of France are recovering their solidity: and from the steadiness of the people on the defection of so popular & capital a commander as Dumourier, we have a proof that nothing can shake their republicanism. Hunger is to be excepted; but the silence of the late papers on that head & the near approach of harvest makes us hope they will weather that rock. I do not find that there has been serious insurrection but in Brittany, and there, the noblesse having been as numerous as the people, & indeed being almost the people, the counterrevolutionary spirit has been known always to have existed since the night in which titles were suppressed. The English are trying to stop the torrent of bankruptcies by an emission of 5. millions of Exchequer bills, to be loaned on the pawn-broking plan: consequently much inferior to the assignats of France. But that paper will sink to an immediate level with their other public paper, & consequently can only complete the ruin of those who take it from government at par, & on a pledge of pins, buckles &c of double value, which will not sell so as to pay storage in a country where there is no specie, and now we may say no paper of confidence. Every letter which comes expresses a firm belief that the whole paper system will now vanish into that nothing on which it is bottomed. For even the public faith is nothing, as the mass of paper bottomed on it is known to be beyond it’s possible redemption. I hope this will be a wholsome lesson to our future legislature. The war between France and England has brought forward the Republicans & Monocrats in every state so openly, that their relative numbers are perfectly visible. It appears that the latter are as nothing. H. is endeavoring to engage a house in town for the next year. He is in the country for the summer.
As I must ere long put my general plan of farming into the hands of my Elkton manager, I have lately endeavored to establish a proper succession of crops for a farm of red highland of about 500. acres of open land fit for culture. In all successions of crops, the feilds must be supposed equal, each feild to go through the same succession, and each year’s crop be the same. On these data, the laws of combination pronounce that the number of feilds & number of years constituting a compleat rotation, must be always equal. If you cultivate three equal feilds only, your rotation will be of 3. years, 5. feilds, 5 years &c. I propose 8. feilds of 60. acres each, & of course an 8. years rotation, in the following succession. 1st. year, wheat & fall fallow. 2d peas with Indn. corn thinly planted. 3d. wheat & fall fallow. 4th. potatoes with Indn. corn thinly planted. 5th. rye or barley & fall fallow. 6th. 7th. & 8th. red clover. The following diagram will shew the system better; the initials of every article only being written in each square or feild, to wit


  cl.
  for
  clover


  co.
  
  corn


  f.
  
  fallow


  pe.
  
  peas


  po.
  
  potatoes


  r.
  
  rye


  w.
  
  wheat.






1st year
2d
3d
4th
5th
6th
7th
8th


A
wf
pe co.
wf
po. co.
rf
cl.
cl.
cl.


B
pe. co.
wf.
po. co.
rf.
cl.
cl.
cl.
wf.


C
wf
po. co.
rf.
cl.
cl.
cl.
wf.
pe. co.


D
po. co.
rf.
cl.
cl.
cl.
wf.
pe. co.
wf.


E.
rf.
cl.
cl.
cl.
wf.
pe. co.
wf.
po. co.


F
cl.
cl.
cl.
wf.
pe. co.
wf.
po. co.
rf.


G
cl.
cl.
wf.
pe. co.
wf.
po. co.
rf.
cl.


H.
cl.
wf
pe. co.
wf
po. co.
rf.
cl.
cl.





  This gives
  2.
  feilds
  of wheat
  120.
  acres


  
  1.
  
  of rye or barly
  60
  


  
  1.
  
  of peas & corn
  60
  


  
  1.
  
  potatoes & corn
  60.
  


  
  1.
  of the
  1st. year’s clover
  60
  


  
  1.
  
  2d.        do
  60
  


  
  1.
  
  3d.        do.
   60
  


  
  
  
  
  480.
  




  Also
  2.
  eighths of your farm are
  cleansing
  }
  every year.


  
  3.
  eighths
  fallowing


  
   3.
  eighths
  resting


  
  8.
  
  


Bye articles as follow.
Oats & flax, a few acres only wanting. To be with the new sown clover.
Hemp, turneps, pumpkins, in the new clearings.
Artichokes in a perpetual feild.
Orchard grass in the hill sides too steep for the plough. Qu?
Lucerne, St. foin, cotton, in appropriate feilds.
Buckwheat to be ploughed into the washed lands.
When a 9th. feild shall be added by new clearings, add it to the rotation as a feild at absolute rest or spring fallowed.
So of a 10th. &c.
As you are now immersed in farming & among farming people, pray consider this plan for me, well, and give me your observations fully & freely as soon as you can. I mean to ask the same from the President, and also from my son in law. Cattle to be raised in proportion to the provision made for them. Also what number of labourers & horses will be necessary? Errors are so much more easy to avoid than to correct afterwards, that I am anxious to be well advised before I begin. Adieu, Yours affectionately.
P. S. June 30. Since writing the above yours of June 19. is received. A Portico may be from 5. to 10. diameters of the column deep, or projected from the building. If of more than 5. diameters there must be a column in the middle of each flank, since it must never be more than 5. diameters from center to center of column. The portico of the Maison quarrée is 3 intercolonnations deep. I never saw as much to a private house. The Commissioners (Irvine &c) yesterday delivered in their books & accounts, so that that business is closed. The result not yet known. In Fenno’s paper of yesterday you will see a peice signed pacificus in defence of the proclmn. You will readily know the pen. I know it the more readily because it is an amplification only of the topics urged in discussing the question when first proposed. The right of the Executive to declare that we are not bound to execute the guarantee was then advanced by him & denied by me. No other opinion expressed on it. In this paper he repeats it, & even considers the proclamation as such a declaration. But if any body intended it as such (except himself) they did not then say so. The passage beginning with the words ’the answer to this is &c[’] is precisely the answer he gave at the time to my objection that the Executive had no authority to issue a declaration of neutrality, nor to do more than declare the actual state of things to be that of peace. ‘For until the new government is acknoleged the treaties &c are of course suspended.’ This also is the sum of his arguments the same day on the great question which followed that of the Proclamn., to wit Whether the Executive might not, & ought not to declare the treaties suspended? The real—milk and water—views of the Proclamn. appeared to me to have been truly given in a piece published in the papers soon after, & which I knew to be E. R’s from it’s exact coincidence with what he had expressed. Upon the whole, my objections to the competence of the Executive to declare neutrality (that being understood to respect the future) were supposed to be got over by avoiding the use of that term. The declaration of the disposition of the US. can hardly be called illegal, tho’ it was certainly officious & improper. The truth of the fact lent it some cover. My objections to the impolicy of a premature declaration were answered by such arguments as timidity would readily suggest. I now think it extremely possible that Hammond might have been instructed to have asked it, & to offer the broadest neutral privileges, as the price, which was exactly the price I wanted that we should contend for. But is it not a miserable thing that the three heresies I have above quoted from this paper, should pass unnoticed & unanswered, as they certainly will? For none but mere bunglers & brawlers have for some time past taken the trouble to answer any thing. The Probationary odes (written by S. G. T. in Virga.) are saddled on poor Freneau, who is bloodily attacked about them.
